Citation Nr: 0020312	
Decision Date: 08/02/00    Archive Date: 08/09/00

DOCKET NO.  96-13 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to an increased rating for chondromalacia of the 
patella, left knee, currently evaluated as 10 percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel


INTRODUCTION

The veteran had active service from July 1983 to May 1987 and 
from August 1987 to May 1991. 

By rating decision in July 1992, service connection was 
granted for chondromalacia of the patella, left knee.  This 
appeal arises from the February 1996 rating decision from the 
Manchester, New Hampshire Regional Office (RO) that denied 
the veteran's claim for a compensable evaluation for the 
service connected chondromalacia patellar, left knee.  A 
Notice of Disagreement was filed in March 1996 and a 
Statement of the Case was issued in March 1996.  A 
substantive appeal was filed in March 1996 with a request for 
a hearing at the RO before a local hearing officer.  In June 
1996, the above-mentioned RO hearing was held.  

By rating decision in November 1996, the RO increased the 
evaluation for the veteran's service connected chondromalacia 
of the patella, left knee from 0 percent to 10 percent, 
effective from September 25, 1995.  The veteran has continued 
his appeal of the 10 percent rating.

This case was remanded in August 1998 and September 1999 for 
further development.  The case was thereafter returned to the 
Board.


FINDINGS OF FACT

1.  The veteran's claim for an increased rating is plausible, 
and all relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO.

2.  The veteran's service connected chondromalacia of the 
patella, left knee is manifested by pain and tenderness but 
no instability or limitation of motion. 

3.  An exceptional or unusual disability picture is not 
present in this case.


CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 10 
percent for chondromalacia of the patella, left knee have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
Part 4, including §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.71a, 
Diagnostic Codes 5003, 5256, 5257, 5260, 5261 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service medical records show that he was 
treated for chondromalacia patella of the left knee.  

By rating action of July 1992, service connection for 
chondromalacia patella of the left knee was granted.

In September 1995, the veteran filed a claim for an increased 
rating for knee pain.

On a VA examination in October 1995, the veteran complained 
of pain of the knees.  He did not have actual buckling of the 
knee joints nor did he have locking.  He reported swelling 
and a popping sensation accompanied by pain.  On examination 
of the left knee, range of motion was full extension to 120 
degrees of flexion.  Pain and tenderness were noted over the 
medial joint line.  No instability was detected.  A genu 
varum deformity was noted.  There was no joint effusion.  The 
quadriceps muscle was good.  The diagnoses included genu 
varum deformity of the knee and degenerative joint disease of 
the knee.

Received in January 1996 were VA outpatient records.  In 
February 1995, the veteran was seen with complaints of left 
knee pain.  He was scheduled for an x-ray.  It was reported 
that he had to leave before an examination.  Five days later 
in February 1995, the veteran was seen with complaints of 
knee pain.  It was indicated that x-rays were done on the 
previous visit five days earlier.  He was unable to sleep the 
previous night secondary to the pain.  He had pain since 
service but this recent episode began two days previously.  
The knee was swollen with decreased range of motion.  He had 
increased pain with climbing.  He reported that sometimes the 
knee felt as if it were going to give out.  He had increased 
pain with movement.  On examination of the left knee, there 
was no effusion, erythema, or warmth.  There was tenderness 
at the medial aspect of the knee joint.  There was no valgus 
or varus laxity.  Anterior drawer sign was negative.  There 
was tenderness with flexion and extension but range of motion 
was full.  There was no crepitus.  The diagnostic impressions 
included rule out meniscal damage.

In July 1995, the veteran was seen with complaints to include 
left knee pain.  He reported swelling, locking when using 
stairs, and medial joint line tenderness.  He did not have 
instability or morning stiffness.  On examination of the left 
knee, there was no effusion; there was no ligament 
instability; and McMurray's test was negative.  There was 
medial joint line tenderness and mild crepitus.  The left 
lower extremity was neurovascularly intact.  There was full 
range of motion.  The assessment included knee pain and 
swelling and question lateral meniscus tear of the left knee.

By rating action of February 1996, the evaluation of 0 
percent for the veteran's service connected left knee 
disability was continued.  The current appeal to the Board 
arises from this action.  

At the RO hearing in June 1996, the veteran testified that he 
heard clicking and popping sounds when he put the left knee 
through its range of motion.  The knee felt as if something 
were catching inside.  The knee did not lock.  He had 
constant pain.  The pain was more pronounced after standing 
for a long period of time, and he had more pain in the left 
knee when it was cold and damp.  He had swelling on several 
occasions.  He would not walk any distance.  He did not play 
sports.  He had a hard time playing with his children.  He 
was careful on stairs.  He was unable to drive a car with a 
standard shift.  He had a hard time getting into an 
automobile and rising from a seated to a standing position. 

By rating action of November 1996, the evaluation of the 
veteran's service connected chondromalacia patella was 
increased to 10 percent.

On a VA outpatient record from March 1997, the veteran was 
seen with a request for a primary care doctor and Department 
of Motor Vehicle handicapped plates.  He was service 
connected for knee pain.  The diagnostic impression included 
knee pain.  

A VA outpatient record from April 1997 shows that the veteran 
was seen with complaints to include left knee pain.  It was 
usually 5/10 and increased on walking or stairs to 9/10.  He 
had swelling of the knee with prolonged standing.  The pain 
and swelling had worsened in the past few years.  He had not 
had an MRI as suggested on previous consultations.  On 
examination, there was good muscle strength of all 
extremities and minimal tenderness over the medial aspect of 
the left knee.  There was no crepitus.  The assessment 
included knee pain secondary to old trauma.  

On a VA examination in December 1999, the veteran had 
complaints to include that when he would stand all day at 
work, he had pain in the left knee at the end of the day.  He 
had pain of the left knee at night.  There was some slight 
weakness.  There was stiffness only at night.  Swelling was 
present in 1995 and none since.  According to the veteran 
there was some heat and redness.  There was no giving way.  
There was slight locking twice a month.  There was slight 
fatigability and lack of endurance.  He had flare-ups that 
occurred once or twice a month and lasted for two days.  The 
pain was moderate in degree, precipitated by cold weather and 
also by activity such as walking.  It was alleviated by 
medication and rest.  The veteran was not seen during a 
flare-up but it was estimated that range of motion lost would 
be approximately 10 percent.  The veteran had a brace for the 
left knee that was purchased in a sports shop; it had never 
been prescribed by an orthopedic surgeon.  There had been no 
surgery.  

On examination, the veteran's gait appeared to be normal.  
With a goniometer, flexion of the left knee was from 0 to 140 
degrees, with pain developing at 140 degrees, extending to 
145 degrees.  Extension of the left knee was to 0 degrees.  
There was no anterior, posterior, medial, or lateral 
instability of the left knee.  On flexion/extension of the 
left knee, crepitation was felt behind the patella.  There 
was painful motion.  There was only slight weakness of 
flexion and extension of the left knee.  The x-rays of the 
left knee showed that joint and osseous structures were 
intact and the impression was normal left knee.  The 
diagnoses included chondromalacia patellae of the left knee 
with normal range of motion and with crepitation present.  It 
was further noted that on examination of the left knee there 
was no subluxation, instability, locking, or swelling.  There 
was normal range of motion but there was pain at the upper 
limits of range of motion.  There was no instability present 
in the left knee.  There was no ankylosis.  The range of 
motion had been described.  The knee did experience slight 
weakness of flexion and extension.  Also, on measurement, 
there was slight atrophy of the left thigh.  There was no 
incoordination but there was slight excess fatigability.  
During a flare-up, the additional range of motion lost in 
degrees would be approximately 10 degrees.  The veteran was 
not seen during a flare-up.

II.  Analysis

Initially, the Board finds the veteran's claim for increased 
compensation benefits is "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a).  The Court has held that, when a 
veteran claims a service connected disability has increased 
in severity, the claim is well grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).

Furthermore, after reviewing the record, the Board is 
satisfied that all relevant facts have been properly 
developed.  Thus, no further assistance to the veteran is 
required to comply with the duty to assist him, as mandated 
by 38 U.S.C.A. § 5107(a).  

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
These regulations include, but are not limited to, 38 C.F.R. 
§§ 4.1 and 4.2.

Also, 38 C.F.R. § 4.10 provides that, in cases of functional 
impairment, evaluations must be based upon lack of usefulness 
of the affected part or systems, and medical examiners must 
furnish, in addition to the etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, full description of the 
effects of the disability upon the person's ordinary 
activity.  These requirements for evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete, or inaccurate report, and to enable the 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 594.  

In DeLuca v. Brown, the Court held that in evaluating a 
service-connected disability involving a joint, the Board 
erred in not adequately considering functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  The Court held that 
Diagnostic Codes pertaining to range of motion do not subsume 
38 C.F.R. § 4.40 and § 4.45, and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  The Court remanded the case to the Board to 
obtain a medical evaluation that addressed whether pain 
significantly limits functional ability during flare-ups or 
when the joint is used repeatedly over time.  The Court also 
held that the examiner should be asked to determine whether 
the joint exhibits weakened movement, excess fatigability, or 
incoordination.  If feasible, these determinations were to be 
expressed in terms of additional range of motion loss due to 
any pain, weakened movement, excess fatigability or 
incoordination.  

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).

The Court has held that a service-connected disability may be 
assigned separate disability ratings under more than one 
diagnostic code, as long as none of the symptomatology for 
any one of the conditions is duplicative of or overlapping 
with the symptomatology of the other conditions.  See Esteban 
v. Brown, 6 Vet. App. 259, 261-262 (1994).  In a precedent 
opinion, the VA General Counsel held that separate ratings 
are available for disabilities manifested by instability of 
the joint (rated under Diagnostic Code 5257) and limitation 
of motion (rated under Diagnostic Codes 5260 and 5261).  See 
VAOPGCPREC 23-97. 

The veteran's service-connected chondromalacia of the 
patella, left knee currently is rated at 10 percent under 
Diagnostic Code 5257 which pertains to other impairment of 
the knee and recurrent subluxation or lateral instability.  
Under this code, a disability evaluation of 10 percent is 
warranted when there is slight impairment or recurrent 
subluxation or lateral instability.  An evaluation of 20 
percent is assigned when there is moderate impairment or 
recurrent subluxation or lateral instability.  An evaluation 
of 30 percent is assigned when there is severe impairment or 
recurrent subluxation or lateral instability.  38 C.F.R. § 
4.71a, Diagnostic Code 5257 (1999).

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (DC 5200 etc.).  When however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of joint affected by limitation of motion, to 
be combined, not added under diagnostic code 5003.  38 C.F.R. 
§  4.71a, Diagnostic Code 5003 (1999).

Ratings pertaining to limitation of motion include the 
following:

Diagnostic Code 5256 relates to ankylosis of the knee.  Under 
this code, ankylosis of the knee in a favorable angle in full 
extension, or in slight flexion between 0 degrees and 10 
degrees warrants a 30 percent evaluation.  Ankylosis of the 
knee in flexion between 10 degrees and 20 degrees warrants a 
40 percent evaluation.  Ankylosis of the knee in flexion 
between 20 degrees and 45 degrees warrants an evaluation of 
50 percent.  Extremely unfavorable ankylosis of the knee, in 
flexion at an angle of 45 degrees or more warrants an 
evaluation of 60 percent.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5256 (1999).

Diagnostic Code 5260 relates to evaluations for limitation of 
flexion of the leg.  Under this code, a noncompensable 
evaluation is assigned when flexion is limited to 60 degrees.  
When flexion is limited to 45 degrees, a 10 percent 
evaluation is assigned.  When flexion is limited to 30 
degrees, a 20 percent rating is assigned.  When flexion is 
limited to 15 degrees a 30 percent evaluation is assigned.  
38 C.F.R. § 4.71a, Diagnostic Code 5260 (1999).

Diagnostic Code 5261 relates to evaluations for limitation of 
extension of the leg.  Under this code, a noncompensable 
evaluation is assigned when extension is limited to 5 
degrees.  When extension is limited to 10 degrees, a 10 
percent evaluation is assigned.  When extension is limited to 
15 degrees a 20 percent evaluation is assigned.  When 
extension is limited to 20 degrees, a 30 percent evaluation 
is assigned.  When extension is limited to 30 degrees, a 40 
percent evaluation is assigned.  When extension is limited to 
45 degrees, a 50 percent evaluation is assigned.  38 C.F.R. § 
4.71a, Diagnostic Code 5260 (1999).

As noted above, consideration may be given to separate 
ratings for the presence of limitation of motion and 
instability without violating the provisions against 
pyramiding contained in 38 C.F.R. § 4.14.  See also 
VAOPGCPREC 23-97.  As to instability, while the veteran 
reported slight locking, there is no objective medical 
evidence of any instability of the knee.  Tests for knee 
stability at VA examinations have been negative.  Thus, a 
separate rating under the criteria for instability is not 
warranted.

As to motion in the left knee, VA records show that the 
veteran has full range of motion but complaints of pain.  X-
ray findings have not revealed any arthritis of the knee.  
While actual range of motion may be normal, it was indicated 
at the December 1999 VA examination that there would be a 10 
percent functional loss of range of motion during flare-ups.  
As normal knee motion is to 140 degrees in flexion and to 0 
degrees in extension (38 C.F.R. § 4.71a, Plate II), a 10 
percent reduction in motion would not warrant more than the 
10 percent rating currently in effect.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).  The preponderance of the evidence 
establishes that the symptoms do not meet the criteria for an 
increased rating.

Generally, the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  See Floyd v. Brown, 9 Vet. App. 88 (1996).  
However, the Board is still obligated to seek out all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court of 
Appeals for Veterans Claims clarified that it did not read 
the regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extra-schedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extra-schedular rating is a component of the 
appellant's claim, and the appellant had full opportunity to 
present the increased rating claim before the RO.  Bagwell at 
339.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service connected 
disability" is made.  38 C.F.R. § 3.321(b)(1) (1999).  The 
Board must find that the case presents such an exceptional or 
unusual disability picture, with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the Schedule.  Id.

The Board finds that the schedular evaluation in this case is 
not inadequate.  A higher rating is assignable for a knee 
disability, but the medical evidence reflects that the 
manifestations for increase are not present in this case.  
Second, this case does not present evidence of an exceptional 
disability picture.  The left knee disability is not shown to 
have had such an unusual impact on his employment as to 
render impractical the application of regular schedular 
standards.  In this regard, the veteran works full time 
despite his left knee problems, and he has not lost time from 
work because of this disability.  Finally, there is no 
evidence of the need for frequent periods of hospitalization 
due to this disability.


ORDER

Entitlement to a rating in excess of 10 percent for 
chondromalacia of the patella, left knee is denied.




		
	Iris S. Sherman
Member, Board of Veterans' Appeals

 

